DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 7 is objected to because of the following informalities:  “patient; and mechanism to render” should read –patient; and a mechanism to render--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
display device in claims 1 and 7
mechanism to determine in claim 7
mechanism to allow in claim 7
mechanism to render in claim 7
mechanism to display
mechanism for monitoring in claim 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the user” in line 13. There is insufficient antecedent basis for this limitation in the claim. Claim 1 additional recites “the user” in line 14.

Claim 5 recites the limitation “the already captured patient’s preferences in terms of likes and dislikes for particular types of content”. Parent claim 3 recites “capturing the patient’s preference with regard to the content displayed in each of the plurality of slots”. The broadest reasonable interpretation of this limitation of claim 3 does not require capturing the patient’s preference as indicated for each content element in each of the slots, but for example, merely requires capturing the patient indicating which one of the plurality of content slots presented is preferred over the others presented. Accordingly, there is insufficient antecedent basis for captured preferences including “likes and dislikes” for each type of content in each slot. Additionally, it is unclear whether the limitation “for particular types of content” is intended to reference the same or different types of content as that of parent claims 3 and 4.
Claims 6 and 12 each recite “a patient” in line 2. It is unclear whether the patient of this limitation are the same or different as that of parent claim 1 or 7.
Claims 6 and 12 each recite “dynamically changing the immersive content being viewed by the patient if the physiological signals from outside a predefined threshold”. The limitation “if the physiological signals from outside a predefined threshold” is indefinite as it is unclear how the signals are related to outside a predefined threshold. For the purposes of examination, this limitation has been interpreted to mean “dynamically changing the immersive content being viewed by the patient if the physiological signals fall outside a predefined threshold”.

Claims 8 and 9 recite “the user” while parent claim 7 recites a “patient”. It is unclear whether applicant intends to reference the same patient, or if applicant intends to require two separate entities: a patient and a user.
Claim 8, directed to a system, recites “performing…comprises synchronizing said stimulation with the presentation of the visual content to the user”. Claim 9 recites the limitation “determining…displaying a content palette…and explicitly capturing the patient’s preference with regard to the content displayed in each of the plurality of slots”. Claim 10 recites “is captured by means of a gesture performed by the patient”. Claim 12 recites “dynamically changing the immersive content being viewed by the patient if the physiological signals from outside a predefined threshold”. These limitations render the claims indefinite as they are method steps recited in claims directed to a system. These limitations are indefinite as they raise a question as to when direct infringement occurs, as it is unclear whether one infringes when one creates a system that allows a user to perform the claimed steps, or whether infringement occurs when one actually uses the system.
Claim 11 recites “a mechanism to display” while parent claim 7 recites a “display device”. It is unclear whether the mechanism to display is intended to be the same or different as the display device of claim 7.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 8-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 8 recites the limitation “performing the at least one stimulation comprises synchronizing said stimulation with the presentation of the visual content to the user”, claim 9 recites the limitation “displaying a content palette to the user” and “explicitly capturing the patient’s preference with regard to the content displayed in each of the plurality of slots”, claim 10 recites “is captured by means of a gesture performed by the patient”, and claim 12 recites “dynamically changing the immersive content being viewed by the patient”. The broadest reasonable interpretations of these limitations encompasses a positive recitation to a human body, thus are nonstatutory. The examiner suggests applicant amend these limitations to include language such as --configured to-- and --adapted to-- to overcome these limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0050170 (Kuhl et al.).
Regarding claim 1, Kuhl et al. teaches a method for modulating a sympathetic and parasympathetic response in a patient (abstract), the method comprising: provisioning a system with immersive content comprising visual content and associating at least one stimulation with the visual content, wherein the stimulation is selected from the group consisting of auditory stimulations, olfactory stimulations, gustatory stimulations, neurological stimulations, environmental stimulations, and tactile stimulations and wherein the content is indexed based on a set of attributes indicative of at least content type ([0025]-[0028]; [0030]; [0063]); determining a user profile for the patient comprising at least the patient's preferences for content type, and psychological factors associated with the patient ([0026]); allowing for the selection of an immersive experience from the immersive content based on the user profile for the patient ([0027]-[0028]); and responsive to said selection, rendering the immersive experience to the user comprising providing the visual content to the user via a display device ([0026]; [0028]-[0030]; [0037]; [0063]; [0068]), and performing the at least one stimulation associated with the visual content ([0028]-[0034]).
Regarding claim 2, Kuhl et al. teaches performing the at least one stimulation comprises synchronizing said stimulation with the presentation of the visual content to the user ([0028]; [0030]; [0035]).
Regarding claims 3 and 4, Kuhl et al. teaches determining the user profile comprises displaying a content palette to the user, the content palette comprising a plurality of slots each displaying particular content; and explicitly capturing the patient’s 
Regarding claim 5, Kuhl et al. teaches the displaying the content palette and the plurality of slots after capturing the patient’s preference, wherein the content in each slot is adapted based on the already captured patient’s preferences in terms of likes and dislikes for particular types of content (user’s content preferences saved in profile for subsequent use, [0037] and [0039]).
Regarding claim 7, Kuhl et al. teaches a system for modulating a sympathetic and parasympathetic response in a patient (abstract), the system comprising: immersive content comprising visual content and associating at least one stimulation with the visual content, wherein the stimulation is selected from the group consisting of auditory stimulations, olfactory stimulations, gustatory stimulations, neurological stimulations, environmental stimulations, and tactile stimulations and wherein the content is indexed based on a set of attributes indicative of at least content type ([0025]-[0028]; [0030]; [0037]-[0038]; [0063]); a mechanism to determine a user profile for the patient comprising at least the patient's preferences for content type, and psychological factors associated with the patient ([0026]; [0037]; [0063]; [0066]); a mechanism to allow for the selection of an immersive experience from the immersive content based on the user profile for the patient ([0027]-[0028]; [0037]); and a mechanism to render the immersive experience to the user comprising providing the visual content to the user via a display Figure 3, display device, 365), responsive to said selection, and to perform the at least one stimulation associated with the visual content ([0028]-[0034]; [0037]-[0038]; [0068]).
Regarding claim 8, Kuhl et al. teaches performing the at least one stimulation comprises synchronizing said stimulation with the presentation of the visual content to the user ([0028]; [0030]; [0035]; [0037]-[0038]).
Regarding claims 9 and 10, Kuhl et al. teaches determining the user profile comprises displaying a content palette to the user, the content palette comprising a plurality of slots each displaying particular content; and explicitly capturing the patient’s preference with regard to the content displayed in each of the plurality of slots (user selects an image or color from a palette of options, [0026] and [0028]-[0030]); wherein the patient’s preference with regard to the content is captured by means of a gesture performed by the patient ([0026]; [0028]-[0029]; system receives inputs gesture from user via interface device, [0037], [0063], and [0066]).
Regarding claim 11, Kuhl et al. teaches the a mechanism to display the content palette and the plurality of slots after capturing the patient’s preference, wherein the content in each slot is adapted based on the already captured patient’s preferences in terms of likes and dislikes for particular types of content (user’s content preferences saved in profile for subsequent use, [0037] and [0039]; display device, [0068]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0050170 (Kuhl et al.) in view of U.S. Patent Application Publication No. 2018/0260026 (Drake et al.).
Regarding claims 6 and 12, Kuhl et al. teaches all the limitations of claim 1 or 7. Kuhl et al. does not teach monitoring physiological signals associated with a patient, and dynamically changing the immersive content being viewed by the patient if the physiological signals fall outside a predetermined threshold.
However, Drake et al. teaches a method and system for modulating a sympathetic and parasympathetic response in a patient (abstract), comprising: 
provisioning a system (Figure 1, system, 100) with immersive content comprising visual content and associating at least one stimulation with the visual content, wherein the stimulation is selected from the group consisting of auditory stimulations ([0013]-[0015]); 
rendering the immersive experience to the user comprising providing the visual content to the user via a display device, and performing the at least one stimulation associated with the visual content ([0013]-[0015]); and 
monitoring physiological signals associated with a patient via sensors (Figure 1, sensors, 104), and dynamically changing the immersive content being viewed by the patient if the physiological signals fall outside a predetermined threshold ([0015]-[0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Kuhl et al. to include sensors monitoring physiological signals of the patient, then dynamically changing the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2018/0075764 (Bachiani) teaches a system and method for modulating a sympathetic and parasympathetic response in a patient comprising providing an immersive visual and sensory content for a patient and adjusting the content based on biofeedback (abstract; [0006]-[0008]; Figures 1, 4, and 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE R DORNA/Primary Examiner, Art Unit 3791